Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 1 of 10

JS 44 (Rev. 06/17)

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor suppewseut the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I.

(a) PLAINTIFFS

Deborah Knight

(b) County of Residence of First Listed Plaintiff Chester
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Marc A. Weinberg
815 Greenwood Ave., Ste 22 Jenkintown, PA 19046 215-576-0100

DEFENDANTS

NOTE:

Attomeys (if Known)

 

Public Partnerships, LLC

County of Residence of First Listed Defendant

Philadelphia

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an.“X” in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

O 1 US. Government A 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oe | © 1 _ Incorporated or Principal Place o4 O04
of Business In This State
O 2. U.S. Government O04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation o6 oO6
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY __ BANKRUPTCY. OTHER STATUTES ]
OC 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Manne , 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729%(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 6 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability 1 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability © 368 Asbestos Personal 7 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle © 370 Other Fraud ® 710 Fair Labor Standards 0 861 HIA (1395 ff) 0 490 Cable/Sat TV
0 160 Stockholders* Suits 0 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) 6) 850 Securities/Commodities/
0 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 890 Other Statutory Actions
0 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
0) 362 Personal Injury - Product Liability © 751 Family and Medical 0 893 Environmental Matters
_Medical Malpractice Leave Act 0 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0) 896 Arbitration
220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure

go00000

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

 

O 442 Employment

0D 443 Housing/
Accommodations

0 445 Amer. w/Disabilities -
Employment

0 446 Amer. w/Disabilities -
Other

448 Education

 

© 510 Motions to Vacate
Sentence

© 530 General

© 535 Death Penalty

Other:

O 540 Mandamus & Other

6 550 Civil Rights

© 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

 

IMMIGRATION

 

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

O 871 IRS—Third Party
26 USC 7609

Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

 

x!

V. ORIGIN (Place an “x” in One Box Only)

Original
Proceeding

2 Removed from
State Court

oO 3

Remanded from
Appellate Court

O14 Reinstated or

Reopened

O 5 Transferred from
Another District
(specify)

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

YI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

29 USC 201

 

Brief description of cause:
Fair Labor Standards

O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

IF ANY,

(See instructions):

JUDGE

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

 

MM Yes ONo

 

pis
DATE ly 5

FOR OFFICE USE ONL

 

A

RECEIPT #

AMOUNT

SIGNATUBE TTORNEY OF RECORD

APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 2 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Deborah Knight CIVIL ACTION
Vv. :
Public Partnerships, LLC NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (/)
June 4, 2018 Marc A. Weinberg Deborah Knight
Date Attorney-at-law Attorney for
215-576-0100 215-576-6288 mweinberg@saffwein.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-02461-RBS Document 1 Filed 06/05/19 Page 3 of 10

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

 

 

Address of Plaintiff: 289 Coldron Drive Oxford, PA 19363
Adavees of Derenaanit: PO Box 1108 Wilkes Barre, PA 18773
Chester

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / [] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pate, 06/04/2019 pm Eos 60643

 

Attorney-at-Law / Pro Se Plaintiff Attorney ID, # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts LC] 1. Insurance Contract and Other Contracts
[L] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
[] 4. . Antitrust L] 4. Marine Personal Injury
[] 5. Patent LJ] 5. Motor Vehicle Personal Injury
[|] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
LI] 7. Civil Rights LC] 7. Products Liability
[1 8. Habeas Corpus L] 8. Products Liability - Asbestos
4 9. Securities Act(s) Cases L] 9%. Allother Diversity Cases

10. Social Security Review Cases (Please specify):

[] Il. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I Marc A. Weinberg

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[_] Relief other than monetary damages is sought.

keane
parr, 06/04/2019 60643

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 4 of 10

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

 

 

Address of Plaintiff: 289 Coldron Drive Oxford, PA 19363
Address of Defendant: PO Box 1108 Wilkes Barre, PA 18773
Place of Accident, Incident or Transaction: Chester

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this ease related to property included in an earlier numbered suit pending or within one year Yes [| nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?
I certify that, to my knowledge, the within case [1 is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above. {unwe
pare. 06/04/2019 60643

Attorney-at-Law / Pro Se Plaintiff Attorney 1.D. # (if applicable)

 

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

Habeas Corpus Products Liability — Asbestos
Securities Act(s) Cases All other Diversity Cases

OOOOOOOOO

 

0. Social Security Review Cases (Please specify):
1. All other Federal Question Cases
(Please specify):

DOOOOODOOOOO *

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L _ Marc A. Weinberg

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

sare, 06/04/2019 /---——_ 60643

 

Attorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 5 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DEBORAH KNIGHT :
289 Coldron Drive : Complaint
Oxford, PA 19363 : Civil Action
Vv. : Jury of Eight (8) Demanded
PUBLIC PARTNERSHIPS, LLC :
PO BOX 1108
Wilkes Barre, PA 18773 :
and : NO.
PUBLIC PARTNERSHIPS, LLC :
40 Broad Street, Lobby 4
Boston, MA 02109
and
PUBLIC PARTNERSHIPS, LLC
c/o CT Corporation
2001 Market Street, 5" Floor
Philadelphia, PA 19103

INTRODUCTION

This is a claim brought by Plaintiff, DEBORAH KNIGHT (“Plaintiff or Knight”) against
Defendant, PUBLIC PARTNERSHIPS, LLC (“Defendant or Public Partnerships”), for violations
of the Fair Labor Standards Act of 1938 ("FSLA"), as amended, 29 U.S.C. § 201 et seq.,and
Pennsylvania Wage Payment and Collection Law, Act of 1961, P.L. 637, No. 329 (“Pa. Wage
and Hour”) and in support thereof states and avers as follows:

PARTIES

1, Plaintiff, DEBORAH KNIGHT(‘“Plaintiff or Knight”) is an adult individual who
resides at 289 Coldron Drive, Oxford, PA 19363 and was at all times relevant hereto employed
by Defendant, PUBLIC PARTNERSHIPS, LLC (“Defendant or Public Partnerships”).

2. Defendant, PUBLIC PARTNERSHIPS, is a corporation, entity or business
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 6 of 10

organization operating at 1 Penn Boulevard, Philadelphia, PA 19144, and at all times relevant
hereto did business in the Commonwealth of Pennsylvania.

3. Defendant, PUBLIC PARTNERSHIPS, is a corporation, entity or business
organization operating at the above-captioned addresses, and at all times relevant hereto did

business in the Commonwealth of Pennsylvania.

JURISDICTION AND VENUE
4. Subject matter jurisdiction is appropriate before this Court under Federal Question
Jurisdiction and Supplemental Jurisdiction, 28 U.S.C. §§ 1331,1337, and 1367.
5. Venue is appropriate before this Court under 28 U.S.C. § 1391 (b) as Defendants
regularly conduct business within the Eastern District of Pennsylvania and all acts and omissions

which are the subject of Plaintiff's Complaint occurred therein.

6. The Plaintiff has opted out of all class action matters related to this specific suit.
FACTUAL AVERMENTS
7. Plaintiff commenced employment with the Defendant as a home health aid for

Patricia L. Widdowson in or about August 1, 2016.

8. Defendant acts as the payor of services provided to Patricia L. Widdowson in the
Commonwealth of Pennsylvania.

9. Plaintiff provides non live-in home health care services to Ms. Widdowson that
includes but are not limited to providing care for bathing, companionship, wound care, dispense
medication, taking and reporting of vial signs, cooking, cleaning, dressing, driving, shopping and
the like.

10. The Plaintiff provides care in part that is skilled in nature.
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 7 of 10

11. Asanon live-in home health-aid, Plaintiff is entitled to overtime wages under
FLSA and Pa. Wage and Hour Laws.

12. The Plaintiff was not paid hours for overtime from August 1, 2016 - March 9,
2019.

13. Plaintiff worked in excess of 40 hours per week or 80 hours per two (2) week pay
period.

14. | Upon information and belief, the Defendant who is required to provide proper and
accurate payment to the Plaintiff, failed to pay overtime for any time worked in excess of 40
hours per week.

15. The Plaintiff reported her hours properly for each week of work.

16. _ Plaintiff remains in employment with the Defendant.

17. | Overtime was not paid regardless of the fact that all hours and overtime were
reported properly.

COUNT I
Violation of the FSLA for Unpaid Overtime

18. Plaintiff incorporates the preceding paragraphs as if set more fully at length
herein.

19. At all times relevant hereto, Defendant engaged in interstate commerce and/or the
production of goods for commerce and home health-aids are covered under the FSLA, within the
meaning of FLSA, 29 U.S.C. §§ 206(a) and 207(a).

20.  Atall times relevant, the Defendant employed Plaintiff within the meaning of the

FLSA.
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 8 of 10

21. |The FLSA requires covered employers to properly compensate covered employees
for every hour worked in a workweek. See 29 U.S.C. § 206(b).

22. The FLSA requires covered employers to pay covered employees overtime
compensation at a rate "not less than one and one-half times" the employee's regular rate of pay
for all hours worked over 40 in a workweek. See 29 U.S.C. § 207(a)(1).

23. Throughout the relevant period, Plaintiff and other employees who were similarly
situated were non-exempt covered employees entitled to the protections of the FLSA.

24. Throughout the relevant period, the Defendant were covered employers, subject to
the provisions of the FLSA, and were not exempt from providing FLSA overtime benefits for any
reason.

25. The Defendant has a policy and practice of refusing to pay overtime compensation
to Plaintiff and failure to pay overtime compensation at a rate not less than one and one-half
times the rate at which they are employed for work performed beyond the 40 hours workweek, is
a violation of the Fair Labor Standards Act of 1938, in particular 29 U.S.C. §§ 206, 207.

26. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA
within the meaning of 29 U.S.C. § 255(a) because the Defendant violated Plaintiff's rights as an
employee even after Plaintiff brought this to their attention on multiple occasions.

27. Due to the Defendant’s FLSA violations, Plaintiff is entitled to recover from
Defendant their unpaid overtime compensation, an additional amount equal to liquidated
damages, additional liquidated damages for unreasonably delayed payment of wages, reasonable
attorneys’ fees and costs of this action, pursuant to 29 U.S.C. § 216(b).

28. Plaintiff was retaliated against and terminated for demanding payment of the

overtime hours that she worked, reported and was entitled to be paid for.
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 9 of 10

WHEREFORE, Plaintiff demands judgment against the Defendant and respectfully

requests the following relief:

a. Damages, including but not limited to interest, liquidated damages, and counsel
fees in the amounts due Plaintiff, and others similarly situated, for overtime
compensation;

b. Equitable relief in the form of an order directing the Defendant to comply with the
Fair Labor Standards Act and Pennsylvania Wage Payment and Collection Law;
and

c. Such other and further relief as this Court deems proper.

COUNT II
Violation of The Pennsylvania Wage Payment and Collection Law,
Act of 1961, P.L. 637, No. 329

29, Plaintiff incorporates the preceding paragraphs as if set forth more fully at length
herein.

30.  Atall times relevant, the Defendant employed Plaintiff for work weeks of forty
(40) hours to which Plaintiff performed said duties in a timely manner to the best of his abilities.

31.  Atall times relevant, Plaintiff was an employee of the Defendant and entitled to
pay on a regular basis.

32. Defendants had knowledge of the hours that Plaintiff worked during his tenure.

33. | Defendants deprived the Plaintiff of pay for the hours worked as enumerated
supra.

34. Defendants have violated the Pennsylvania Wage Payment and Collection Law,
Case 2:19-cv-02461-RBS Document1 Filed 06/05/19 Page 10 of 10

Act of 1961, P.L. 637, No. 329 by failing to make timely payments in the form of a proper pay
check for the hours properly worked by the Plaintiff on the payday as required.

35. The Defendant set the pay days for the Plaintiff at the time of hiring.

36. None of the wages claimed are considered fringe benefits, but rather hourly wages
due and owed.

WHEREFORE, Plaintiff demands judgment against the Defendant and respectfully
requests the following relief:

a. Lost wages, as well as compensatory and back pay damages to the fullest extent

permitted under state law;

b. Litigation costs, expenses, and attorney's fees to the fullest extent permitted under
state law;

¢. Civil penalties as provided under the law;

d. Treble damages as provided under the law;

e. Interest for monies not paid; and

f. Such other and further relief as this Court deems just and proper.

Respectfully submitted,

SAFFREN & WEINBERG

of ;

MARC A. WEINBERG, ESQUIRE
815 Greenwood Avenue, Suite 22
Jenkintown, PA 19046

(215) 576-0100

 

Dated: June 5, 2019
